DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments made to claim 79, the cancellation of claims 48, 55, 57, 58, 88, and 89, and the addition of new claims 149 and 150 in the response filed 12/9/20 and 2/3/21 is acknowledged.
Claims 1-6, 8, 9, 11-13, 25, 27, 30, 34, 41, 79, 82, 102, 125, 132, and 146-150 are now pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. Applicant argues on p. 13-14 that Zagame fails to disclose or teach a means for periodically generating pressures peristaltically to prevent development of an edema (claim 102), because 1) Zagame does not recite the words “peristaltic” or “edema” in any of their forms; 2) Zagame’s peristaltic action would occur only in response to movement of the massage appliance, not peristaltically generated pressures; 3) Zagame’s massage appliance would not be suitable over a throat because a practitioner would need to move the appliance over the throat, causing unjury; 4) Zagame’s means for generating the peristaltic pressures is not disclosed to actually perform the function, even if it is capable of performing the function; and 5) interpreting the means for generating peristaltic pressures as being capable of doing so would eviscerate the means-plus-function limitation. However, in response to the above arguments, 1) even if Zagame does not explicitly recite “peristaltic” or “edema”, Zagame discloses the structural elements necessary to provide peristaltic pressure generation as well as prevent edema (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; if the prior art structure is capable of performing the .   
Applicant argues on p. 20-21 that Aarestad fails to disclose a controller configured to control the pump to prevent formation of an edema (claim 146), because 1) Aarestad does not recite the word “edema”; 2) Aarestad does not explicitly state that the collar is configured to prevent formation of an edema. However, in response to the above arguments 1) and 2) even if Aarestad does not explicitly disclose the controller being configured to prevent edema, Aarestad discloses the structural elements necessary to do so (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; if the prior art structure is capable of performing the intended use, then it meets the claim). Applicant argues on p. 21 that Aarestad’s controller is not actually configured to prevent formation of an edema. 
Applicant argues on p. 25-28 regarding claim 1 that 1) Atkinson, Zagame, and Horst disclose subject matter in unrelated fields, namely sleep apnea treatment and massage therapy, and that one would not have been motivated to search massage therapy devices, which treat much less sensitive areas of the body; 2) Zagame’s edges are rigid and not flexible, so they would not flex over the subject’s throat; 3) one would not have modified Zagame’s edges to be flexible as taught by Horst, because Horst’s massage device is used with movements that are different from Zagame’s, and Horst’s flexible cup could not be used in the way that Zagame’s appliance is use without loss of suction. However, in response to the above arguments, 1) the devices of Atkinson, Zagame, and Horst are all related as appliances for subjecting the body to negative pressure, and the massage device area is not limited to non-sensitive areas of the body; 2) Horst is provided to teach flexibility of the edges of the device; 3) just because Zagame and Horst’s devices are intended to be used in different manners does not mean that Zagame’s device would not be operable with flexible edges, and no evidence has been provided to support this suggestion.
Applicant argues on p. 30-35 regarding claim 13 that 1) Atkinson, Zagame, and Horst disclose subject matter in unrelated fields, namely sleep apnea treatment and massage therapy, and that one would not have been motivated to search massage therapy devices, which treat much less sensitive areas of the body; 2) “peristaltic” is not recited in the prior art in any of its forms; 3) Zagame’s device induces peristaltic action via movement; 4) movement of Zagame’s device would be unsuitable for the throat and cause injury and/or discomfort, particularly while sleeping; 5) Zagame’s means for generating the peristaltic pressures is not disclosed to actually perform the function, even if it is capable of performing the function; 6) Atkinson and Horst do not teach the elements missing from Zagame. However, in response to the above arguments, 1) the devices of Atkinson and Zagame related as appliances for subjecting the body to negative 
Applicant argues on p. 38-41 regarding claim 147 that 1) Atkinson, Zagame, and Horst disclose subject matter in unrelated fields, namely sleep apnea treatment and massage therapy; 2) Zagame’s sealing surfaces are flat and thus not curved for disposal over a throat; 3) it would not have been obvious to curve Zagame’s edges, because it would not be operable for sliding against the skin of a massage recipient; 4) modifying Zagame’s massage device to be a collar would not make Zagame’s device suitable for movement over the throat without causing discomfort or injury, particularly when sleeping. However, in response to the above arguments, 1) the devices of Atkinson, Zagame, and Horst are all related as appliances for subjecting the 
Applicant argues on p. 42-44 regarding claims 79 and 132 that 1) Cariapa does not refer to the neck; 2) one would not have combined Atkinson and Cariapa, because Cariapa is concerned with edema due to injury rather than sleep apnea; 3) Cariapa’s positive pressure device would not work to prevent edema without choking the user. However, 1) Atkinson already discloses a device for the neck; 2) regardless of the cause for edema, Cariapa and the instant Application are both concerned with edema; 3) Atkinson already discloses a negative pressure device, and Cariapa is solely provided to teach the pressure sensor.
Applicant argues on p. 45- regarding claim 148 that 1) Cariapa does not refer to the neck; 2) one would not have combined Atkinson, Zagame, and Cariapa, because Cariapa is concerned with edema due to injury rather than sleep apnea; 3) Cariapa’s positive pressure device would not work to prevent edema without choking the user; 4) one would not have modified Cariapa’s device to operate with Zagame’s negative pressure. However, 1) Atkinson already discloses a device for the neck; 2) regardless of the cause for edema, Cariapa and the instant Application are both concerned with edema; 3) Zagame already discloses a negative . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 102 and 125 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zagame 5,897,512.
Regarding claim 102, Zagame discloses a system 10 (fig. 1), comprising: means 25 for generating a first pressure over a first region of a throat of a subject having an airway; means 25 for generating a second pressure over a second region of the throat (fig. 3 and col. 4, lines 49-52); and means for periodically generating the first and second pressures peristaltically at intervals sufficient to prevent the subject from developing an edema on an outer region of the throat (fig. 3 and col. 6, lines 6-22, the pump means 25 can suction at different negative pressures in each compartment, and the sequencer means is programmable to enable suction at the varying levels for different durations of time; therefore, the first and second pressures can be generated peristaltically over a throat, since the first and second regions are directly adjacent to each other; furthermore, since the device has the structure necessary to function in the claimed manner, the peristaltic suction can be used to prevent development of edema on the throat).
Regarding claim 125, Zagame discloses means 11 for pulling the first and second portions of the throat region outward in response to the first and second pressures (fig. 3, the body shown being pulled upward/outward in response to the negative pressure/suction).
Claim 146 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aarestad et al. 2011/0066086 A1.
Regarding claim 146, Aarestad discloses a system (fig. 6), comprising: a collar ([0013], therapy appliance that encloses an external area of the throat) including a pressure surface and a sealing surface disposed around the pressure surface, the pressure surface and sealing surface configured to form a pressure chamber while the pressure surface is disposed over a first region of a throat of a subject having an airway and while the sealing surface is forming a seal with a first region of a neck of the subject (fig. 6 and [0061], the pressure surface being the inner surface of membrane 603, and the sealing surface being the peripheral rim that seals to the skin to enclose the chamber and allows a vacuum/negative pressure chamber to be formed); a pump secured to the collar and configured to generate a negative pressure within the pressure chamber ([0069]); a pressure sensor secured to the collar and configured to sense a magnitude of the negative pressure within the pressure chamber; and a controller secured to the collar and configured, in response to the magnitude of the negative pressure sensed by the pressure sensor, to control the pump to maintain the magnitude of the negative pressure within a pressure range (fig. 4 and [0099], microcontroller 405 and vacuum/pressure sensor 406 coupled to the chamber 401 of the collar; based on the feedback from the vacuum/pressure sensor, the controller directs the pump accordingly to maintain the target vacuum, which must be within some range) and to prevent formation of an edema in the first region of the throat of the subject (since the device has the structure necessary to function in the claimed manner, it would be capable of preventing formation of an edema of the throat).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-6, 8, 9, 11, 12, and 149 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagame 5,897,512 in view of Atkinson et al. 2006/0266369 A1 further in view of Horst 2002/0002346 A1.
Regarding claim 1, Zagame discloses a massage device 10 (fig. 1 and abstract), comprising: a first pressure surface (fig. 1, the outer surface of the left compartment 20.2) having two edges, curved between the two edges (please see fig. A below, where the two opposite edges are designated, and fig. 1 shows the first pressure surface/outer surface of left compartment 20.2 extending upward and being curved to form a curved cavity between the two edges), and configured for disposal over a curved first region of a throat of a subject having an airway (fig. 1, the device capable of being disposed over a curved region of the throat; also, Zagame states in col. 4, lines 37-39 that the massage device can be used over any predetermined part of the human body, which can include the neck); a first sealing surface (fig. 1, the inner surface of the left compartment 20.2, which forms around the inner side of the first pressure surface) configured to form around the first pressure surface a first seal with a first region of a neck of the subject (fig. 3, the inner surface forms a seal with the skin; the device capable of being used over a neck), the first sealing surface having two edges respectively disposed along the two edges of the first pressure surface (fig. A, the first sealing surface having the designated two opposite edges that are disposed along the two outer edges of the pressure surface); a second pressure surface (fig. 1, the outer surface of the right compartment 20.1) having two edges, curved between the two edges, and configured for disposal over a curved second region of the throat (fig. A shows the designated two edges, and fig. 1 shows the second pressure surface/outer surface of right compartment 20.1 extending upward and being curved; the device capable of being used over another curved region of the throat, and the right compartment 20.1 would be disposed over a second region, as opposed to the first region of the 
Zagame is silent on the two edges of the first pressure surface, the first sealing surface, the second pressure surface, and the second sealing surface being two straight edges.
However, Zagame further discloses the massage device having an opening with any shape (fig. 1 and 2 and col. 3, lines 3-6, the bottom opening of the massage device can have any shape; therefore, the shape can be one that would cause the two edges of the first pressure surface, the first sealing surface, the second pressure surface, and the second sealing surface to be straight).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the massage device of Zagame so that the two edges of the first pressure surface, the first sealing surface, the second pressure surface, and the second sealing surface are two straight edges, as further included in the scope of Zagame’s disclosure, which is prima facie obvious, since the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant (please see MPEP 2144.04 IV. B.; please note: the specification of the instant application provides no evidence as to the criticality of the claimed shape).
Zagame is silent on the massage device being a collar.
However, Atkinson teaches a device that applies negative pressure to the body (fig. 4C and [0035], negative pressure acts directly on the skin, similarly to Zagame’s device), the device being a collar (fig. 4C).

Zagame in view of Atkinson is silent on the first and second pressure surfaces being configured for disposal over curved regions of the throat by flexing along the two straight edges of the first and second pressure surfaces.
However, Horst teaches a massage device 10 (fig. 1 and [0010], suction cup for massage), wherein an analogous pressure surface 22 is configured for disposal over curved regions of the throat by flexing along the edge of the pressure surface 22 (figs. 5-7 and [0020]-[0021], suction cup 16 is flexible and the outer peripheral edge 22 is adapted to form a seal against a slightly curved surface; therefore, since the material of the cup 16 is flexible (including its peripheral edge 22), it can flex over the curved surface to form a seal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first and second pressure surfaces and two straight edges of Zagame in view of Atkinson such that the first and second pressure surfaces are configured for disposal over curved regions of the throat by flexing along the two straight edges of the first and second pressure surfaces, as taught by Horst, “to form a seal against a slightly curved… surface” [0021]; a flexible material would allow the massage device of Zagame in view of Atkinson to better conform to various body contours while still maintaining a seal for massage purposes.

    PNG
    media_image1.png
    345
    590
    media_image1.png
    Greyscale

Regarding claim 2, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.
Zagame further discloses the first and second pressure surfaces being configured to extend transverse to the airway (fig. 3, where when the device is on the skin (which can be over the airway), the outer surfaces of the two compartments can extend upward transversely to the major plane of the skin).
Regarding claim 3, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.
Zagame further discloses the first and second pressure surfaces being configured to extend parallel to the airway (fig. 3, where when the device is on the skin (which can be over the airway), the outer surfaces of the two compartments have a closed upper surface that runs parallel to the major plane of the skin).
Regarding claim 4, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.

Regarding claim 5, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.
Zagame further discloses a portion of the first sealing surface forming a portion of the first pressure surface; and a portion of the second sealing surface forming a portion of the second pressure surface (fig. A, where the bottom surface of the wall of the left compartment 20.2 formed by the first sealing and pressure surfaces (the surface that directly contacts the skin as in fig. 3) can be interpreted as part of both the first sealing and pressure surfaces, since it is extends from and joins the two; also, similarly for the right compartment 20.1).
Regarding claim 6, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.
Zagame further discloses a first opening disposed in the first pressure surface and configured to allow a first pressure to be generated in a first chamber 20.2 that is at least partially defined by the first pressure surface and the first sealing surface (fig. 3, the wall that is defined by the first pressure and sealing surfaces forms a left chamber 20.2; an opening is formed at the top of the chamber to allow suction of air as shown by the arrow, which would form a first negative pressure); and a second opening disposed in the second pressure surface and configured to allow a second pressure to be generated in a second chamber 20.1 that is at least partially defined by the second pressure surface and the second sealing surface (fig. 3, the wall that is defined by the second pressure and sealing surfaces forms a right chamber 20.1; an 
Regarding claim 8, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.
Zagame further discloses at least one of the first and second pressure surface being configured to partially surround the neck of the subject (fig. 3 and col. 4, lines 37-39, where the massage device can be used over any predetermined part of the human body, which can include the neck; placing the device on the neck would cause it to at least partially surround the neck).
Regarding claim 9, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.
Zagame is silent on at least one of the first and second pressure surfaces being configured to fully surround the neck of the subject.
However, Atkinson further teaches the analogous pressure surface is configured to fully surround the neck of the subject (fig. 4C and [0033], the outer surface of the device being interpreted as the pressure surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the at least one of the first and second pressure surfaces of Zagame in view of Atkinson further in view of Horst to be configured to fully surround the neck of the subject, as taught by Atkinson, in order to apply the massaging therapy around the entirety of the neck, which may be desired for a certain patient or condition.
Regarding claim 11, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.
Zagame further discloses the first pressure and sealing surfaces being configured to treat an obstruction of the airway (fig. 3 shows the device having a suction effect on the skin, which when placed over the airway, is capable of treating an obstruction).
Regarding claim 12, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.
Zagame further discloses the first pressure and sealing surfaces being configured to treat sleep apnea (fig. 3 shows the device having a suction effect on the skin, which when placed over the airway, is capable of treating sleep apnea).
Regarding claim 149, Zagame in view of Atkinson further in view of Horst discloses the claimed invention as discussed above.
Zagame further discloses a third pressure surface having two straight edges, curved between the two straight edges, and configured for disposal over a curved third region of the throat by flexing along the two straight edges of the third pressure surface; and a third sealing surface that is configured to form around the third pressure surface a third seal with a third region of the neck, the third sealing surface having two straight edges respectively disposed along the two straight edges of the third pressure surface (col. 4, lines 52-55, two internal partitions can be provided to create three compartments; therefore, the third additional compartment would have the same surfaces and edges as the first and second compartment described in claim 1 and shown in annotated fig. A).
Claim 13, 25, 34, 41, and 147 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagame 5,897,512 in view of Atkinson et al. 2006/0266369 A1.
Regarding claim 13, Zagame discloses a system (fig. 1), comprising: a massage device (abstract) comprising a first chamber 20.2 at least partially definable by a first pressure surface that is disposable over a first region of a throat of a subject having an airway (fig. 1, the outer surface of the left compartment 20.2; the device is capable of being worn over the throat; also, Zagame states in col. 4, lines 37-39 that the massage device can be used over any predetermined part of the human body, which can include the neck/throat) and by a first sealing surface configured to form around the first pressure surface a first seal with a first region of a neck of the subject (fig. 1, the inner surface of the left compartment 20.2, which forms around 
Zagame is silent on the massage device being a collar.
However, Atkinson teaches a device that applies negative pressure to the body (fig. 4C and [0035], negative pressure acts directly on the skin, similarly to Zagame’s device), the device being a collar (fig. 4C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the massage device of Zagame to be a collar, as taught by Atkinson, in order to apply the massaging therapy around the entirety of the neck, which may be desired for a certain patient or condition (also, Zagame states in col. 4, lines 37-39 that the massage 
Regarding claim 25, Zagame in view of Atkinson discloses the claimed invention as discussed above.
Zagame further discloses the apparatus 25 comprising: a pump 25 (fig. 1 and col. 5, lines 42-53).
Zagame is silent on a regulator coupled to the pump and configured to generate the first and second pressures within the first and second chambers.
However, Atkinson further teaches a regulator 26 coupled to the pump 22 and configured to generate pressure within an analogous chamber (fig. 2A and [0030], regulator 26 for titrating the amount of negative pressure applied to neck appliance 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the apparatus of Zagame in view of Atkinson with a regulator coupled to the pump and configured to generate the first and second pressures within the first and second chambers, as taught by Atkinson, “to titrate the amount of negative pressure” [0030].
Regarding claim 34, Zagame in view of Atkinson discloses the claimed invention as discussed above.
Zagame further discloses a portion of the apparatus 25 being configured to be secured to the massage device (fig. 3, the pump 25 shown being connected to the massage device 10).
Zagame is silent on the massage device being a collar.
However, Atkinson further teaches the device that applies negative pressure to the body (fig. 4C and [0035], negative pressure acts directly on the skin, similarly to Zagame’s device) being a collar (fig. 4C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the massage device of Zagame in view of Atkinson to be a collar, as 
Regarding claim 41, Zagame in view of Atkinson discloses the claimed invention as discussed above.
Zagame further discloses the massage device comprising: a covering that includes the first and second pressure surfaces (fig. 3, the wall between the first and second pressure surfaces and the first and second sealing surfaces being the covering), the covering configured to allow the first and second pressures to pull the first and second regions of the throat region toward the first and second pressure surfaces, respectively (fig. 3, the first and second regions of the throat covered by the first and second pressure surfaces being pulled upward as shown).
Zagame is silent on the massage device being a collar comprising: a frame; and the covering being a flexible covering.
However, Atkinson further teaches the collar 40’ comprising: a frame 34 (fig. 4C and [0028], perimeter seal 34); and the covering 42 being a flexible covering 42 (fig. 4C and [0034], flexible membrane 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the collar of Zagame in view of Atkinson to comprise a frame; and the covering being a flexible cover, as taught by Atkinson, to “permit relative articulation of the user’s head and neck” [0034], which wouldn’t be possible with a rigid massage device/collar.
Regarding claim 147, Zagame discloses a massage device 10 (fig. 1 and abstract), comprising: a first pressure surface (fig. 1, the outer surface of the left compartment 20.2) having two edges curved for disposal over a first region of a throat of a subject having an airway, the first pressure surface being curved between the two edges (please see fig. A, where the two opposite edges are designated, and fig. 1 shows the first pressure surface/outer surface 
Zagame is silent on the two edges of the first pressure surface, the first sealing surface, the second pressure surface, and the second sealing surface being parallel.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the massage device of Zagame so that the two edges of the first pressure surface, the first sealing surface, the second pressure surface, and the second sealing surface are parallel, as further included in the scope of Zagame’s disclosure, which is prima facie obvious, since the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant (please see MPEP 2144.04 IV. B.; please note: the specification of the instant application provides no evidence as to the criticality of the claimed shape).
Zagame is silent on the massage device being a collar.
However, Atkinson teaches a device that applies negative pressure to the body (fig. 4C and [0035], negative pressure acts directly on the skin, similarly to Zagame’s device), the device being a collar (fig. 4C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the massage device of Zagame to be a collar, as taught by Atkinson, in order to apply the massaging therapy around the entirety of the neck, which may be desired for a certain patient or condition (also, Zagame states in col. 4, lines 37-39 that the massage device can be used over any predetermined part of the human body, which can include the neck).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagame 5,897,512 in view of Atkinson et al. 2006/0266369 A1 further in view of Reid, Jr. et al. 2009/0234265 A1.
Regarding claim 27, Zagame in view of Atkinson discloses the claimed invention as discussed above.
Zagame further discloses the apparatus comprising a pump 25 (col. 5, lines 51-53, where the suction in each compartment can be adjustable via pump 25).
Zagame in view of Atkinson is silent on the pump comprising a first pump configured to generate the first pressure within the first chamber; and a second pump configured to generate the second pressure within the second chamber.
However, Reid, Jr. teaches a pump 40 ([0030], also for pressurizing a tube/chamber 12 that treats a human body as in fig. 1) comprising a first pump configured to generate the first pressure within the first chamber; and a second pump configured to generate the second pressure within the second chamber ([0030], where the pump 40 can comprise separate pumps independently connected to each tube region/chamber, which would allow independent adjustment and pressurization of each tube region/chamber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the pump of Zagame in view of Atkinson to comprise a first pump configured to generate the first pressure within the first chamber; and a second pump configured to generate the second pressure within the second chamber, as taught by Reid, Jr., since separate pumps may allow easier replacement of individual pumps.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagame 5,897,512 in view of Atkinson et al. 2006/0266369 A1 further in view of Aarestad et al. 2011/0066086 A1.
Regarding claim 30, Zagame in view of Atkinson discloses the claimed invention as discussed above.
Zagame further discloses the apparatus 25 comprising: a pump 25 configured to be secured to the massage device (fig. 1 and col. 5, lines 42-53).

However, Atkinson further teaches the device being a collar (fig. 4C); a regulator 26 configured to be secured to the collar, configured to be coupled to the pump 22, and configured to generate pressure within an analogous chamber (fig. 2A and [0030], regulator 26 for titrating the amount of negative pressure applied to neck appliance 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the massage device of Zagame in view of Atkinson to be a collar with a regulator configured to be secured to the collar, configured to be coupled to the pump, and configured to generate the first and second pressures within the first and second chambers, as taught by Atkinson, in order to apply the massaging therapy around the entirety of the neck, which may be desired for a certain patient or condition (also, Zagame states in col. 4, lines 37-39 that the massage device can be used over any predetermined part of the human body, which can include the neck) and “to titrate the amount of negative pressure” [0030].
Zagame in view of Atkinson is silent on a motor configured to be secured to the collar and configured to drive the pump.
However, Aarestad teaches an analogous collar for applying a vacuum to the neck (fig. 6 and [0013]-[0014], therapy appliance for use over the throat to generate a vacuum) comprising a motor configured to be secured to the collar and configured to drive the pump (col. 5, line 62-col. 6, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the collar of Zagame in view of Atkinson with a motor configured to be secured to the collar and configured to drive the pump, as taught by Aarestad, “to drive the air pump” ([0026]).
Claims 79, 82, 132, and 150 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atkinson et al. 2006/0266369 A1 in view of Cariapa et al. 5,891,065.
Regarding claim 79, Atkinson discloses a system (fig. 2A), comprising: a collar 30 comprising at least one chamber at least partially definable by a pressure surface 32 that is disposable over a region of a throat of a subject having an airway, and by a sealing surface 34 that is configured to form around the pressure surface 32 a seal with a region of a neck of the subject (fig. 2A and [0025], the perimeter seal 34 forming a seal around the inner/pressure surface of body portion 32 in order to form a chamber for negative pressure); a sensor configured to detect a parameter ([0030], sensors may be employed to measure feedback parameters); and an apparatus 20 configured to generate a negative pressure within, and a continuous flow of air through, the at least one chamber and, in response to the sensor detecting the parameter, to control the negative pressure to prevent further development of the parameter ([0030], control unit 20 generates feedback controlled negative pressure, and the feedback is provided from the sensor; [0025], negative pressure is created in the collar via evacuation of the fluid within the collar, which would require a continuous flow of air out of the device).
Atkinson is silent on the parameter being formation of an edema in the neck of the subject.
However, Cariapa teaches an analogous control apparatus 18 that also utilizes a sensor 42 to control pressure levels (fig. 1 and col. 8, line 63-col. 9, line 6), wherein the sensor 42 is configured to detect formation of an edema in the neck of the subject (col. 8, lines 63-67, where sensor 42 functions by detecting increase in pressure, which is capable of being on the neck in the combined device of Atkinson and Cariapa).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sensed parameter of Atkinson to be formation of an edema in the 
Regarding claim 82, Atkinson in view of Cariapa discloses the claimed invention as discussed above.
Atkinson further discloses the apparatus 20 being configured to control the negative pressure by reducing a magnitude of the negative pressure in response to the sensor detecting the parameter ([0030], control unit 20 generates feedback controlled negative pressure, and the feedback is provided from the sensor).
Atkinson is silent on the parameter being formation of the edema.
However, Cariapa further teaches the sensed parameter being formation of the edema (col. 8, lines 63-67, where sensor 42 detects edema).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sensed parameter of Atkinson in view of Cariapa to be formation of the edema, as taught by Cariapa, to prevent formation of the edema during use of the collar.
Regarding claim 132, Atkinson discloses a system (fig. 2A), comprising: means 22 for generating a negative pressure over an external region of a throat of a subject having an airway (fig. 2A and [0030], negative pressure source 22); means for detecting a parameter ([0030], sensors may be employed to measure feedback parameters); and means 20 for reducing the negative pressure ([0030], control unit 20 generates feedback controlled negative pressure, and the feedback is provided from the sensor).
Atkinson is silent on the parameter being enlarging of an edema in an external region of the throat of the subject; and the reduction in negative pressure being to a magnitude that stops the enlarging of the edema.
However, Cariapa teaches an analogous control apparatus 18 that also utilizes a sensor 42 to control pressure levels (fig. 1 and col. 8, line 63-col. 9, line 6), wherein the sensed parameter is enlarging of an edema in an external region of the throat of the subject (col. 8, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sensed parameter and the reduction of negative pressure of Atkinson to be enlarging of an edema in an external region of the throat of the subject, and to a magnitude that stops the enlarging of the edema, respectively, as taught by Cariapa, to prevent formation of the edema during use of the collar.
Regarding claim 150, Atkinson in view of Cariapa discloses the claimed invention as discussed above.
Atkinson further discloses a valve extending through the pressure surface and configured to allow a continuous flow of air into the chamber ([0030], a negative pressure relief valve may be incorporated into the neck appliance 30 to maintain the desired level of negative pressure; therefore, since the valve is for negative pressure relief, a continuous flow of air can be let into the chamber of the appliance).
Claim 148 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atkinson et al. 2006/0266369 A1 in view of Cariapa et al. 5,891,065 further in view of Zagame 5,897,512.
Regarding claim 148, Atkinson discloses a system (fig. 2A), comprising: a collar 30 comprising a chamber at least partially definable by a pressure surface 32 that is disposable over a region of a throat of a subject having an airway, and by a sealing surface 34 that is configured to form around the pressure surface 32 a seal with a region of a neck of the subject (fig. 2A and [0025], the perimeter seal 34 forming a seal around the inner/pressure surface of body portion 32 in order to form a chamber for negative pressure); a sensor configured to detect a parameter ([0030], sensors may be employed to measure feedback parameters); and an 
Atkinson is silent on the parameter being formation of an edema in the neck of the subject.
However, Cariapa teaches an analogous control apparatus 18 that also utilizes a sensor 42 to control pressure levels (fig. 1 and col. 8, line 63-col. 9, line 6), wherein the sensor 42 is configured to detect formation of an edema in the neck of the subject (col. 8, lines 63-67, where sensor 42 functions by detecting increase in pressure, which is capable of being on the neck in the combined device of Atkinson and Cariapa).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sensed parameter of Atkinson to be formation of an edema in the neck of the subject, as taught by Cariapa, to prevent formation of the edema during use of the collar.
Atkinson in view of Cariapa is silent on the chamber being first and second chambers; the apparatus configured to generate, peristaltically, first and second pressures within the first and second chambers.
However, Zagame teaches a massage device (abstract) comprising first and second chambers 20.1/20.2 (fig. 3 and col. 4, lines 37-50, the chambers 20.1/20.2 each having respective pressure surfaces (the inner surface of bell 11) and sealing surfaces (the sealing peripheral surface on the bottom of the bell 11)); and an apparatus 25 configured to generate, peristaltically, first and second pressures within the first and second chambers 20.1/20.2 (fig. 3 and col. 5, lines 4-16, the wave effect of varying pressure within each chamber, which can be considered peristaltic action; furthermore, col. 6, lines 6-22, the pump means 25 can suction at different negative pressures in each compartment, and the sequencer means is programmable to enable suction at the varying levels for different durations of time; therefore, the first and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the collar of Atkinson in view of Cariapa to have the chamber be first and second chambers; the apparatus configured to generate, peristaltically, first and second pressures within the first and second chambers, as taught by Zagame, to develop a wave-like massaging effect.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Egger US 2005/0070405 A1 discloses in figs. 7D-F and [0012] a device for utilizing negative pressure in a peristaltic manner to relieve fluid build-up
Tseng US 2007/0088236 A1 discloses in fig. 15 and [0001] an inflatable massage collar for the neck
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786